DETAILED CORRESPONDENCE

Claims 1-18 are pending.  Claims 4-9, 12-18 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Election/Restrictions
Applicant's election with traverse in the reply filed on 9/12/2022 is acknowledged.  The traversal is on the ground(s) that “... it would not be a serious burden on the Examiner to examine the alleged nineteen (19) mutually exclusive species identified by the Examiner” and “... any field of search for one species would necessarily overlap with the field of search for the other species.”  The examiner respectfully disagrees. This is not found persuasive because the many different structural features alone would require different search strategies and search queries, which establishes the required burden, notwithstanding any overlap. The requirement is still deemed proper and is therefore made FINAL.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baaijens et al. (US20080041577) [Baaijens].
Claim 1  Baaijens discloses a tubular for reservoir fines control [at least embodiment 18 of Fig. 3; abstract; para. 0022-0024,0031,0032] comprising: 
a body 2 including an outer surface and an inner surface defining a flow path, a plurality of openings is formed in the body connecting the outer surface and the flow path [para. 0022]; and 
a member [the unnumbered sleeve; Fig. 3; para. 0024] including a material mesh [the sleeve has a mesh of openings 20; para. 0024] overlaid onto the outer surface, the material mesh being formed from a material swellable upon exposure to a selected fluid [abstract; para. 0032,0005,0006,0029], the material mesh having a selected porosity allowing methane to pass into the flow path while preventing passage of fines [methane is a fluid and fines/solids are blocked; para. 0031,0002,0006,0029].
Baaijens otherwise discloses all the limitations of this claim, but does not explicitly disclose that the member is pre-formed.  This process step results in the member of this claim.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.  The member of this claim is anticipated by Baaijens.  The process by which the member is made is not a patentable distinction.  MPEP 2113.
Claim 2  Baaijens, as discussed with respect to claim 1, discloses that a portion of the material mesh extends at an angle relative to a longitudinal axis of the body [at least perpendicularly as shown by the features of the material visible at the openings 20 in Fig. 3; para. 0024].
Claim 3  Baaijens, as discussed with respect to claim 1, discloses that the pre-formed member comprises a pre-formed sleeve [as discussed at claim 1].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Baaijens et al. (US20080041577) [Baaijens], in view of Kuo et al. (US20130206393) [Kuo].
Claim 1  Baaijens discloses a tubular for reservoir fines control [at least embodiment 18 of Fig. 3; abstract; para. 0022-0024,0031,0032] comprising: 
a body 2 including an outer surface and an inner surface defining a flow path, a plurality of openings is formed in the body connecting the outer surface and the flow path [para. 0022]; and 
a member [the unnumbered sleeve; Fig. 3; para. 0024] including a material mesh [the sleeve has a mesh of openings 20; para. 0024] overlaid onto the outer surface, the material mesh being formed from a material swellable upon exposure to a selected fluid [abstract; para. 0032,0005,0006,0029], the material mesh having a selected porosity allowing methane to pass into the flow path while preventing passage of fines [methane is a fluid and fines/solids are blocked; para. 0031,0002,0006,0029].
Baaijens otherwise discloses all the limitations of this claim, but does not explicitly disclose that the member is pre-formed.
Kuo discloses a well screen 22 [at least Figs. 10,2A-2C,9; para. 0056-0061] for removing sand, fines, debris, etc. while allowing fluids to flow [abstract; para. 0039], the including a pre-formed sleeve/jacket 36 [the sleeve/jacket is installed in the form shown in Fig. 2B (para. 0020,0031), thus, it is pre-formed], including a mesh material [para. 0028,0029,0050-0052] and discrete particles held together by a binder [as shown in Fig. 10 and also applicable to the embodiments of Figs. 2A-9; para. 0056,0061].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Baaijens to have pre-formed the sleeve, as disclosed by Kuo, with filter media of, at least, discrete particles held together by a binder, also disclosed by Kuo.  One of ordinary skill in the art would reasonably have expected that this practice would have been within the skill of the art and would yield and achieve the predictable result that handling convenience would be provided during assembly, as well as, fewer steps and less time being required in assembly.
Claim 2  Baaijens, as modified with respect to claim 1, discloses that a portion of the material mesh extends at an angle relative to a longitudinal axis of the body [at least perpendicularly as shown by the features of the material visible at the openings 20 in Fig. 3; para. 0024].
Claim 3  Baaijens, as modified with respect to claim 1, discloses that the pre-formed member comprises a pre-formed sleeve [as discussed at claim 1].
Claim 10  Baaijens, as modified with respect to claim 1, discloses that the pre-formed member is formed from a plurality of discrete particles suspended in a binder material [as discussed at claim 1].

Claim 11  As discussed with respect to claim 1, Baaijens discloses a method of forming a permeable cover [at least embodiment 18 of Fig. 3; abstract; para. 0022-0024,0031,0032] on a perforated tubular comprising: 
positioning a member [the unnumbered sleeve; Fig. 3; para. 0024] including a material mesh [the sleeve has a mesh of openings 20; para. 0024] permeable to a downhole gas [produced gas is a fluid and fines/solids are blocked; para. 0031,0002,0006,0029] on an outer surface of the perforated tubular, the material mesh being formed from a material swellable upon exposure to a selected fluid [abstract; para. 0032,0005,0006,0029].
Baaijens otherwise discloses all the limitations of this claim, but does not explicitly disclose that the member is pre-formed.
Kuo discloses a well screen 22 [at least Figs. 10,2A-2C,9; para. 0056-0061] for removing sand, fines, debris, etc. while allowing fluids to flow [abstract; para. 0039], the including a pre-formed sleeve/jacket 36 [the sleeve/jacket is installed in the form shown in Fig. 2B (para. 0020,0031), thus, it is pre-formed], including a mesh material [para. 0028,0029,0050-0052] and discrete particles held together by a binder [as shown in Fig. 10 and also applicable to the embodiments of Figs. 2A-9; para. 0056,0061].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Baaijens to have pre-formed the sleeve, as disclosed by Kuo.  One of ordinary skill in the art would reasonably have expected that this practice would have been within the skill of the art and would yield and achieve the predictable result of fewer steps and less time being required in assembly.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Greci (US20150375144) discloses well screens having pre-formed sleeve layers.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820. The examiner can normally be reached 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake Michener can be reached on 571-270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEORGE S GRAY/               Primary Examiner, Art Unit 3676